Citation Nr: 1231826	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse 


ATTORNEY FOR THE BOARD

David Traskey, Counsel 
INTRODUCTION

The Veteran had active duty for training from April to October 1958.  The Veteran also had active service from October 1961 to August 1962.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Des Moines, Iowa Regional Office (RO).
    
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  Bilateral hearing loss cannot be reasonably disassociated with the Veteran's period of active military service.

2.  Tinnitus is related to the Veteran's period of active service and/or to service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  Tinnitus was incurred in active military service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of active military service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including sensorineural hearing loss, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).     
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service treatment records associated with the claims file were negative for a diagnosis of or treatment for tinnitus or a bilateral hearing loss disability as defined by VA.  There was also no evidence of such within one year after discharge from service.  Service personnel records showed that the Veteran worked as an armorer and/or communications specialist.  The Veteran subsequently submitted a private audiogram dated October 2007 which appeared to show a hearing loss disability as defined by VA.  

The Veteran was afforded a VA audiology examination in connection with the current claims in March 2008.  It was noted that the Veteran was attached to an infantry unit in service and was exposed to noise from tanks, trucks, helicopters, diesel engines, grenades, and small arms fire.  In addition to military noise exposure, the Veteran reported occupational and recreational noise exposure as a farmer and hunter.  With respect to his occupational noise exposure, he stated that he was insulated in the tractor or combine cab.  According to the Veteran, he used hearing protection since approximately 1990 during annual hunting trips.  The Veteran also stated that he first noticed tinnitus "a long time ago," but was unable to remember either the date (or decade) or the circumstances surrounding the onset of the ringing in his ears.  An audiological examination yielded the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
60
75
LEFT
30
20
40
60
70

Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 94 percent in the left ear.  The audiologist noted that the private audiology examination report dated October 2007 showed significantly better thresholds in the higher frequencies.  The diagnosis was normal to profound bilateral sensorineural hearing loss.  The audiologist expressed the opinion that the Veteran's currently diagnosed bilateral hearing loss was not related to military noise exposure because the Veteran had no rateable hearing loss disability at the time of discharge from service.  Regarding the Veteran's tinnitus, the audiologist indicated that this disability was consistent with the Veteran's history of noise exposure.  However, the audiologist could not determine the etiology of the currently diagnosed tinnitus without resort to speculation because the Veteran provided conflicting reports about the date of onset of these symptoms.  

In reaching these conclusions, the audiologist relied on clinical experience and professional expertise.  Additionally, the audiologist noted that exposure to either impulse sounds or continuous noise exposure can cause a temporary threshold shift.  The threshold shift typically disappeared 16 to 48 hours after exposure to loud noise, but the audiologist noted that impulse sounds and continuous noise exposure may damage the structure of the inner ear and/or hair cells and result in hearing loss.  Permanent hearing loss existed if the hearing did not recover completely from a temporary threshold shift.  In the audiologist's opinion, a normal audiogram subsequent to noise exposure would verify that the hearing had recovered without permanent loss.  

In the July 2009 notice of disagreement, the Veteran expressed the opinion that he was not afforded a hearing examination prior to discharge from service.  The Veteran also took issue with the March 2008 VA audiologist's characterization and description of his post-service occupational and recreational noise exposure.  More specifically, the Veteran stated that he farmed grain and used tractors with insulated cabs and mufflers.  The Veteran also indicated that he wore hearing protection for hunting the majority of the time and used only small caliber weapons.  

In June 2010, the Veteran acknowledged that he was unable to recall the exact date of onset of his hearing loss and tinnitus.  However, he stated that he had no such problems prior to service, but did have these problems "when I left the service."      

The Veteran testified before the Board in April 2012.  He reported in-service noise exposure to tanks, helicopters, artillery fire, and diesel engines, among other sources, without the benefit of hearing protection.  According to the Veteran's claim for service-connected benefits, he experienced hearing loss and tinnitus since service.  The Veteran's wife also testified that she met the Veteran shortly after discharge from service in October 1962 and that he had problems hearing at and since that time. 

The Veteran was afforded another VA audiology examination in June 2012.  An audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
60
70
80
LEFT
30
25
45
60
70

Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  According to the audiologist, the Veteran's currently diagnosed bilateral hearing loss disability was not at least as likely as not related to service or any event therein.  In support of this conclusion, the audiologist noted that the Veteran had no rateable hearing loss disability upon discharge from service.  Similarly, the audiologist found that the Veteran's tinnitus was less likely as not related to service or any event therein.  In support of this conclusion, the audiologist stated that normal hearing from service strongly suggested that any reported tinnitus was less likely to be from noise exposure.  

Included in the claims file is an article about the effects in mice of over-exposure to intense sound.  The authors of the article indicated that test results suggested that noise-induced damage to the ear had progressive consequences that were considerably more widespread than revealed by conventional threshold testing.  Moreover, the authors expressed the opinion that this primary neurodegeneration should add to difficulties hearing in noisy environments and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage.

The Veteran also submitted a private audiology report dated August 2012 in support of his claim.  He reported progressive hearing loss with a history of in-service military noise exposure.  Puretone audiometry test results revealed a hearing loss disability as defined by VA.  The examiner diagnosed a slightly asymmetrical (left ear worse) mild sloping to severe sensorineural hearing loss.  Speech recognition scores were described as fair and no other tests were performed.  According to the examiner, the Veteran's hearing loss disability was likely caused by a history of noise exposure, as well as the aging process.  The examiner recommended amplification to improve the Veteran's hearing.  

I.  Bilateral Hearing Loss

Preliminarily, the Board acknowledges that the Veteran did not have a bilateral hearing loss disability as defined by VA in service or within one year after discharge from service.  But, the law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

VA examinations performed in March 2008 and June 2012 demonstrated evidence of a bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  These audiologists, however, did not attribute the Veteran's bilateral hearing loss disability to service or any incident therein because there was no evidence of a rateable hearing disability at the time of discharge from service.  As noted immediately above, however, such opinions cannot serve as the basis to deny a service connection claim for bilateral hearing loss in light of the Ledford and Hensley decisions.  

In contrast, the Board finds the Veteran's statements that he was exposed to significant in-service acoustic trauma to be highly credible as such statements are consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2011).  The Veteran also essentially reported decreased auditory acuity and hearing problems since service.  The Veteran is competent to make such statements and the Board ultimately finds these statements to credible and probative in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  The Veteran's contentions in this regard are bolstered by the testimony of his wife, who indicated that she met the Veteran shortly after discharge from service in October 1962 and that he had problems hearing at and since that time.  The Board also notes that the August 2012 private audiology report attributed the Veteran's bilateral hearing loss disability in part to his history of in-service military noise exposure.

The Board acknowledges that the Veteran reported instances of post-service occupational and recreational noise exposure (which was occasionally performed without hearing protection).  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of hearing loss as a consequence of other post-service experiences.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



II.  Tinnitus 

Although the Veteran's service treatment records were negative for a diagnosis of or treatment for tinnitus, the Veteran's statements that he was exposed to significant in-service acoustic trauma are highly credible, particularly where, as here, they are consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  Further, tinnitus has been diagnosed and this fact is not in dispute.  

There are competing opinions regarding the relationship between the Veteran's currently diagnosed tinnitus and its relationship to service, if any.  On one hand, the Veteran has expressed the opinion that his diagnosed tinnitus is related to service.  While the Veteran initially reported that he had tinnitus since service, he later expressed uncertainty about the date of onset, before again reporting a continuity of symptoms since discharge from service.  See October 2007 VA Form 21-526; VA examination reports dated March 2008 and June 2012; Veteran's June 2010 statement and April 2012 hearing testimony; see also, Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to provide lay evidence of his experiencing ringing in the ears since service).  In contrast, the June 2012 VA audiologist found the Veteran's tinnitus was less likely as not related to service or any event therein since audiometric testing on discharge from service was within normal limits.  This evidence, in the audiologist's opinion, strongly suggested that any reported tinnitus was less likely to be from in-service noise exposure.

The Board acknowledges that the Veteran reported instances of post-service occupational and recreational noise exposure (which was occasionally performed without hearing protection).  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service noise exposure from complaints of tinnitus as a consequence of other post-service experiences.  Moreover, in light of the Board's decision to grant service connection for bilateral hearing loss, it is worth noting that "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  While having to rely on its own reading of medical treatise evidence regarding a relationship between tinnitus and sensorineural hearing loss is not evidence that the Board would find as useful as the report of a qualified examiner who could discuss such a relationship in this particular case, the Board finds, as it did with the claim for service connection for a bilateral hearing loss disability, that the evidence provides a sufficient basis in this case on which to resolve reasonable doubt in favor of the Veteran.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


